        Case 4:14-cr-00135-BSM Document 202 Filed 10/30/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

v.                         Case No. 4:14-CR-00135-BSM-3

BOBBY WELLS                                                               DEFENDANT

                                        ORDER

      Bobby Wells’s pro se motion for compassionate release [Doc. No. 201] is denied

because he has not exhausted his administrative remedies, per 18 U.S.C. § 3582(c)(1)(A).

See United States v. Smith, case number 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.

May 14, 2020) (jurisdiction only after exhausting administrative remedies).

      IT IS SO ORDERED this 30th day of October, 2020.


                                                  UNITED STATES DISTRICT JUDGE
